UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7655



TROY LYNN WEEKS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-467-7)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lynn Weeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Lynn Weeks, a Virginia prisoner, appeals the district

court’s order dismissing his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001) as time-barred under the Antiter-

rorism and Effective Death Penalty Act (AEDPA).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   See Weeks v. Angelone, No. CA-01-467-7 (W.D. Va. July 27,

2001).   Further, we conclude Weeks is not entitled to equitable

tolling of the AEDPA’s one-year limitations period.    See Harris v.

Hutchinson, 209 F.3d 325 (4th Cir. 2000).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2